DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 10-12, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashigami (U.S. Publication No. 2010/0220989). Hashigami teaches an apparatus comprising: a mode setting unit configured to set one diaphragm driving mode out of a plurality of diaphragm driving modes (abstract) including a first diaphragm driving mode and a second diaphragm driving mode (B1, fig. 5) in which diaphragm driving is more limited than in the first diaphragm driving mode (B6, fig. 5. Driving speed is slower in second mode (i.e. S mode) which is not P or A modes); and a diaphragm control unit 211 configured to control diaphragm driving in accordance with brightness of an imaging target in a case where the mode setting unit sets the second diaphragm driving mode (paragraph 47).  Regarding claim 4, in the second diaphragm driving mode, the maximum speed of the diaphragm driving is more limited (slower) than in the first diaphragm driving mode. See figs 5 and 6. Y1<Y2.  Regarding claim 8, an operation unit 216 is for a user to specify a diaphragm driving mode, wherein the mode setting unit sets a diaphragm driving mode that is specified by the user using the operation unit. (see paragraph 46). Regarding claims 10-11, the diaphragm control unit controls the diaphragm driving by determining parameters for the diaphragm driving, and the imaging apparatus further comprises a communication unit configured to supply the parameters to an interchangeable lens attached to the imaging apparatus. See bus and communication line depicted in figure 2. See also paragraphs 40 and 44.  Regarding claim 12, there is a diaphragm mechanism 307; and a diaphragm driving unit 308 configured to drive the diaphragm mechanism in accordance with the control by the diaphragm control unit. Figure 7 teaches determining if the lens supports the mode and choosing the mode based on those supported by the lens.
Regarding claim 15 there is an imaging control method comprising steps of: setting one diaphragm driving mode out of a plurality of diaphragm driving modes (figs. 3, 5) including a first diaphragm driving mode (P or A mode) and a second diaphragm driving mode (S or M mode) in which diaphragm driving is more limited than in the first diaphragm driving mode (Y1<Y2); and controlling diaphragm driving using a processor 211 in accordance with brightness (CPU detects the brightness of image data, paragraph 74) of an imaging target in a case where the second diaphragm driving mode is set.  Regarding claim 16, a diaphragm mechanism 307; a communication unit (bus in 2 and communication line through 208) to which parameters indicating one diaphragm driving mode, out of a plurality of diaphragm driving modes including a first diaphragm driving mode and a second diaphragm driving mode, and a diaphragm value, are supplied; and a diaphragm driving unit 308 configured to drive the diaphragm mechanism such that an aperture diameter of the diaphragm mechanism becomes an aperture diameter corresponding to the diaphragm value, wherein, in the second diaphragm driving mode, the diaphragm driving unit drives the diaphragm mechanism at a lower speed than in the first diaphragm driving mode (Y1<Y2, fig. 5). Regarding claim 18, the communication unit supplies information indicating that the interchangeable lens supports the second diaphragm driving mode to the imaging apparatus. (see F1, fig 10). Regarding claim 19, Hashigami teaches using an interchangeable lens 3, supplying parameters indicating one diaphragm driving mode out of a plurality of diaphragm driving modes (B1, fig. 5) including a first diaphragm driving mode and a second diaphragm driving mode, and a diaphragm value; and driving the diaphragm mechanism such that an aperture diameter of a diaphragm mechanism becomes an aperture diameter corresponding to the diaphragm value (fig. 6), wherein, in the second diaphragm driving mode, driving the diaphragm mechanism includes driving the diaphragm mechanism at lower speed (fig. 6A(b)) than in the first diaphragm driving mode (fig 6(A)(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashigami (U.S. Publication No. 2010/0220989) in view of Yoshino (U.S. Publication No. 2018/0063413). Hashigami teaches the salient features of the claimed invention except for wherein the diaphragm control unit specifies a tentative diaphragm value in accordance with the brightness of an imaging target, changes the diaphragm value of the diaphragm mechanism to the tentative diaphragm value in a case where the diaphragm value of the diaphragm mechanism is greater than the tentative diaphragm value, and maintains the diaphragm value of the diaphragm mechanism in a case where the diaphragm value of the diaphragm mechanism is not greater than the tentative diaphragm value. Yoshino teaches in paragraph 43 that it was known to specify a tentative diaphragm value in accordance with the brightness of an imaging target, change the diaphragm value of the diaphragm mechanism to the tentative diaphragm value in a case where the diaphragm value of the diaphragm mechanism is greater than the tentative diaphragm value, and maintain the diaphragm value of the diaphragm mechanism in a case where the diaphragm value of the diaphragm mechanism is not greater than the tentative diaphragm value. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Yoshino for the purpose of reducing waste of time (and energy). Regarding claim 3, paragraph 43 also teaches that an aperture diameter of the diaphragm mechanism is larger (more open) as the diaphragm value is smaller (i.e.F4), and is smaller as the diaphragm value is greater (i.e. F8).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashigami (U.S. Publication No. 2010/0220989) in view of Ma (U.S. Publication No. 2017/0212408). Hashigami teaches the salient features of the claimed invention except for a scene estimation unit configured to estimate a scene, wherein the mode setting unit sets a diaphragm driving mode in accordance with a scene estimated by the scene estimation unit.  Ma teaches in paragraph 78 that it was known to analyze depth of field (a large depth of field such as for scenery mode vs a short depth of field such as for a portrait mode) and determines optimal aperture range. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Ma for the purpose of further automating the camera.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashigami (U.S. Publication No. 2010/0220989) in view of Kodama (U.S. Publication No. 2012/0194689). Hashigami teaches the salient features of the claimed invention except for wherein the diaphragm driving is diaphragm driving that is performed when auto focus is executed and in the single auto focus in the first diaphragm driving mode, the diaphragm control unit opens the aperture diameter of the diaphragm mechanism to the maximum for distance measurement. Kodama teaches in paragraphs 12-14 that it was known to us a full open aperture for auto focus. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Kodama for the purpose of proper focusing using the image sensor.

Allowable Subject Matter
Claims 5-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshino (U.S. Publication No. 2019/0204535) teaches in paragraph 161 driving an aperture at a second speed that is slower than a first aperture driving speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852